Order of the County Court of Nassau county setting aside report of commissioners affirmed, with costs. In addition to the views of the learned ■ county judge, we are of opinion that the admission of the contract in evidence was error, and that it was also error to admit the testimony of the assessed value which was levied by a municipality not a party to the proceeding. Lazansky, P. J., Young and Kapper, JJ., concur; Hagarty and Tompkins, JJ., dissent and vote to reverse and to confirm the award.